DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment filed on 08/16/2022.
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: Claims 1-20 are considered allowable since when reading the claims in light of the specification (MPEP § 211.01) or In re Sneed, 710 F.2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including detecting, by the content processing system, a second set of intra- content metrics of a second subset of the first set of content items correlated to a second subset of the detected content receiver operations, the second set of intra- content metrics comprising at least a second color characteristic, at least a second dialogue characteristic, and/or at least a second music characteristic for the second subset of content items; and specifying, by the content processing system, the time-correlated pattern mapped to the detected content receiver operations based at least in part on correlating the first set of intra-content metrics with first temporal data and correlating the second set of intra-content metrics with second temporal data; identifying, by the content processing system, a time of presentation; processing, by the content processing system, a third set of content items and using the time-correlated pattern to select a subset of the third set of content items based at least in part on matching the time of presentation to at least one color category, at least one dialogue category, and/or at least one music category associated with the first set of intra-content metrics or the second set of intra-content metrics; and specifying, by the content processing system, the subset of the third set of content items to cause a content receiver to modify operations to record and/or output content corresponding to the subset of the third set of content items. Inter alia, independent claims 3,8 and 15 are allowable for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        August 26, 2022